Citation Nr: 0844361	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-15 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

Entitlement to a higher rating for service-connected 
disabilities of the right eye and left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1983 to December 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO 
that, in pertinent part, denied service connection for 
residuals of a left eye injury; and denied a disability 
rating in excess of 30 percent for macular pucker and aphakia 
status-post repair of retinal detachment of the right eye.  
The veteran timely appealed.

In May 2006, the veteran and his wife testified during a 
hearing before the undersigned at the RO.

In August 2006, the Board remanded the matters for additional 
development.

In December 2007, the RO granted service connection for 
residuals of a left eye injury, and assigned an initial zero 
percent (noncompensable) evaluation, effective September 27, 
2002.  Accordingly, the issue currently before the Board is 
entitlement to a higher rating for service-connected 
disabilities of the right eye and left eye.  


FINDINGS OF FACT

1.  The veteran's disabilities of the right eye and left eye 
have been manifested by light perception only in the right 
eye, and visual acuity of 20/40 in the left eye; the right 
eye has not been enucleated and he is not blind in the left 
eye.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected disabilities of the right eye and 
left eye are unusual, require frequent periods of 
hospitalization or cause unusual interference with work other 
than that contemplated within the schedular standards.  


CONCLUSION OF LAW

The criteria for disability rating greater than 30 percent 
for disabilities of the right eye and left eye are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6029-6069 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2002, August 2006, and October 2007 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2006 letter, the AMC specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in October 2002.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disabilities had worsened.  
The May 2003 SSOC also listed each applicable diagnostic code 
and disability rating for diseases of the eye, which are 
based on objective testing and which the veteran reasonably 
could be expected to understand to support his claim.

In May 2006 testimony, the veteran described the effects that 
his vision impairment and floaters were having on his ability 
to read and drive.  The veteran has also been represented by 
a veterans' service organization throughout this appeal.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claim.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Moreover, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable 
to a claim for a higher, initial disability rating.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection has been established for disabilities of 
the right eye and left eye.  Currently, a 30 percent 
disability rating has been assigned under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070, pertaining to impaired central visual 
acuity.  The veteran also is entitled to special monthly 
compensation on account of loss of use of one eye having only 
light perception.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better; 40 percent disabling, if visual acuity in 
the other eye is 20/50; 50 percent disabling, if visual 
acuity in the other eye is 20/70; 60 percent disabling or 
higher, if visual acuity in the other eye is 20/100 or worse.  
Blindness in both eyes having only light perception warrants 
a 100 percent rating.  38 C.F.R. § 4.84a, Diagnostic Codes 
6062 to 6070.

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2008).  

Alternatively, pursuant to Diagnostic Code 6029, a 30 percent 
rating is provided for either bilateral or unilateral 
aphakia. A Note following Diagnostic Code 6029 indicates that 
the 30 percent rating prescribed for aphakia is a minimum 
rating to be applied to the unilateral or bilateral 
condition, and is not to be combined with any other rating 
for impaired vision. When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction. When both eyes are 
aphakic, both will be rated on corrected vision. The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however, not 
better than 20/70 (6/21). Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision. 38 
C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029 (2008).

The Board notes that recent changes to the rating criteria 
for evaluation of eye disabilities are applicable only to 
claims received by VA on or after December 10, 2008.  See 73 
Fed. Reg. 66543 (November 10, 2008).

In this case, records reflect a past medical history of 
retinal detachment of the right eye in 1985 and in 1989, and 
inferotemporal retinal dialysis of the left eye in 1993.  In 
1994, the veteran last underwent a round of cryotherapy for 
the right eye.  Ocular hypertension has been noted for both 
eyes.

On VA examination in December 2002, the examiner noted that 
there was no meaningful visual function in the right eye.  
Formal visual field testing also documented a loss of visual 
function in the left eye.  Visual acuity at near was 20/20 in 
the left eye, and at far was 20/30 correcting to 20/25.

On VA examination in November 2007, the examiner noted a 
history of multiple retinal detachments, status-post scleral 
buckle procedure for the right eye.  There was light 
perception without projection in the right eye.  The 
veteran's vision was 20/40 in the left eye, with periphery 
findings of infero temporal chorioretinal scar.

A careful review of the evidence shows that the veteran has 
unilateral aphakia with light perception in the right eye, 
and 20/40 vision in the left eye.  He is currently receiving 
a 30 percent rating, which is the maximum evaluation under 
the circumstances.  The Board has considered the criteria for 
rating aphakia, but this does not warrant a higher rating, 
because the veteran is already in receipt of an evaluation 
based on total loss of vision of the affected eye.  The left 
eye is not aphakic.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6029-6069.

The evidence neither reflects a visual acuity equal to or 
worse than 20/50 in the left eye, nor blindness in both eyes 
having only light perception to warrant a disability rating 
in excess of 30 percent under any diagnostic code.  It is not 
shown that the scarring of the left retina results in atrophy 
or irregularities, with duplicated enlarged or diminished 
image.  See 38 C.F.R. § 4.84a, Diagnostic Code 6011.

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against a higher rating 
for service-connected disabilities of the right eye and left 
eye.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).


ORDER

A rating in excess of 30 percent for disabilities of the 
right eye and left eye is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


